Citation Nr: 0113775	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  95-27 593	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts


THE ISSUE

Whether S.D.T. may be recognized as the veteran's spouse for 
VA benefits purposes.


WITNESSES AT HEARING ON APPEAL

Appellant and his aunt


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had active military service from October 1964 to 
October 1967.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1995 rating decision by 
the RO which determined that S.D.T was not the spouse of the 
veteran for VA benefits purposes.  In March 1998, the Board 
remanded the claim to the RO for further development.  This 
is the only issue properly on appeal at this time.

The Board notes that in December 1998, the RO granted an 
increased rating, from 20 percent to 30 percent, for a right 
shoulder disorder, effective from November 1997.  In January 
1999, the veteran expressed disagreement with the effective 
date of the increased rating and continued to request a 
higher rating of 40 percent.  In June 2000, the RO issued the 
veteran a statement of the case on his claim for an increased 
rating for a right shoulder disorder.  In a July 2000 VA Form 
9, the veteran only disputed the effective date for an 
increased rating.  In September 2000, the RO granted an 
increased rating to 40 percent for the right shoulder 
disability, effective from November 1997.  A substantive 
appeal has not been submitted with respect to the claim for 
an increased rating for right shoulder disorder; thus such 
issue is not on appeal.  38 U.S.C.A. §§ 7104, 7105, 7108 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 20.200, 20.202, 20.302 
(1998); Roy v. Brown, 5 Vet.App. 554 (1993).  It appears, 
however, that the veteran may be seeking to appeal the 
effective date for the increased rating; the Board refers 
such matter to the RO for clarification and any other 
indicated action.


FINDINGS OF FACT

1.  The veteran and S.D.T. never had a ceremonial marriage 
together.

2.  The veteran and S.D.T. resided together for a period of 
time in Rhode Island (a state which permits common law 
marriages), but they did not have a common law marriage as 
they did not mutually agree and consent to be husband and 
wife.


CONCLUSION OF LAW

S.D.T. is not the veteran's spouse for the purpose of VA 
benefits.  38 U.S.C.A. §§ 101(31), 103(c) (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.1(j), 3.50, 3.205 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In July 1992, the veteran submitted an application for 
vocational rehabilitation.  On his application, under the 
section entitled dependents, the veteran stated that he did 
not have a spouse but that he had one child.

In February 1995, the veteran submitted a VA Form 21-686c, 
Declaration of Status of Dependents.  The veteran claimed he 
had a common law wife, S.D.T. [different last name than the 
veteran's].  He asserted such marriage took place in 1978 and 
they were separated but never divorced.  The veteran 
indicated he contributed nothing to her support.  In a 
separate February 1995 statement, he related that this common 
law marriage took place in Rhode Island.

In support of his claim, he submitted a statement from his 
brother, statements written by himself, part of a legal 
brief, pictures from a newspaper article, and a copy of an 
extract from Rhode Island law.  In March 1995, the veteran's 
brother stated that the veteran and S.D.T. lived together in 
Providence, Rhode Island from 1975 to 1980 and lived together 
in Newburyport, Massachusetts in 1993.  He stated that his 
family considered them to be married and that he met S.D.T. 
at a family reunion.  In April 1995, the veteran submitted a 
statement to the effect that he and S.D.T. lived together in 
Rhode Island from 1975 to 1980 as husband and wife.  He 
stated that some of his friends and family considered them to 
be husband and wife.  In a separate statement, he reported 
that from 1981 to 1985 he was incarcerated.  Also submitted 
was evidence to the effect that common law marriages were 
permitted in the state of Rhode Island.  A copy of a 
newspaper article contains a picture of a family.  The 
veteran and S.D.T. are in the picture and are listed as 
having the same last name.

Part of a legal brief, apparently from 1982, recites that the 
veteran and S.D.T. lived together in Providence, R.I. for 
many years.  The brief relates that the veteran contended 
that they were common law married and that each represented 
the other as his or her spouse.  The veteran stated that 
S.D.T. used his last name on several occasions.  Witnesses 
from the veteran's family testified that they were led to 
believe that the veteran and S.D.T. were married.  S.D.T. 
denied being involved in a common law marriage with the 
veteran, but admitted that she had jointly owned a house and 
lived with the veteran for 4 years.

A review of other evidence on file notes several references 
regarding the veteran's personal relationships.  A 
hospitalization report covering the period of December 1974 
to January 1975 shows the veteran decided to leave chemical 
detoxification in order to try to persuade his girlfriend to 
return to live with him.  A May 1976 hospitalization report 
for detoxification reveals the veteran left due to the fact 
that one of the women he was involved with got arrested.  An 
August 1980 medical report chronicles several events in the 
veteran's life.  The veteran reported he started living with 
a woman in 1970 and that one child was born.  He stated that 
in 1974 he began living with another woman and that one child 
was born.  He stated he had always lived with 2 to 3 women at 
a time.  He related that in 1977 he began living with his 
current girl friend.  An August 1988 outpatient treatment 
report shows the veteran reported that his relationships 
continued to be negative or non-existent.

An April 1995 VA field examination report states that the 
veteran and S.D.T. purchased property in January 1978 as 
joint tenants.  The field examiner noted that this was not 
the traditional designation for husband and wife in Rhode 
Island, which was tenants by the entirety.  The property was 
foreclosed upon in January 1981.  The field examiner noted 
that with respect to S.D.T.'s victims compensation award, he 
contacted the Rhode Island's treasurer's office for the 
purpose of obtaining records pertaining to the relationship 
between the veteran and S.D.T.  He was informed that records 
pertaining to the claim for victim's compensation for S.D.T. 
could not be found.  The field examiner was told that if 
S.D.T. was either married to the defendant (the veteran) or 
lived with him at the time of the injury, then she would not 
have received any compensation from the state's Victim's 
Indemnity Act.

In a June 1995 substantive appeal, the veteran asserted he 
had a common law marriage to S.D.T.  He related that the 
reason S.D.T. denied such marriage was due to her being ill.  
He requested that he be given extra Chapter 31 benefits 
because of having a spouse.

The veteran submitted additional evidence in November 1995.  
He submitted a 1981 report from the Rhode Island Superior 
Court.  The report shows that S.D.T. was awarded compensation 
under the Victims Compensation Act.  He also submitted 
another partial copy of a brief showing that he and his 
family members contended he had a common law marriage to 
S.D.T. and that S.D.T. denied being involved in such a 
relationship.

The veteran testified before an RO hearing officer in 
November 1995.  During the hearing, he testified that he and 
S.D.T entered into a common law marriage.  He stated that 
they had been together off and on for the last 25 years.  He 
stated he was trying to establish S.D.T. as a dependent in 
connection with his vocational rehabilitation benefits.  
During the hearing, he made reference to case law showing 
that the state of Rhode Island recognized the validity of 
common law marriages.  He also noted a newspaper article 
showing that he and S.D.T. were in a family picture and that 
S.D.T. was listed as having his last name.  He stated that 
the date of the article was December 1979.  He further noted 
a court document showing he and family members contended that 
he was married to S.D.T.  He testified that he and S. D. T. 
brought a house together.  The veteran's aunt also testified 
that the veteran and S. D. T. introduced themselves as 
husband and wife.  

An undated financial report, but assumed to be completed 
sometime after November 1997, shows that the veteran reported 
he was not married.  On the report he stated he was homeless 
and jobless and that he needed money.

In June 1998, the RO requested that the veteran submit 
evidence showing that S.D.T. was his wife, including prior 
tax returns documenting S.D.T. was his wife.  The veteran 
never responded to this request.

In an undated report, the field examiner stated that in 
September 1998 he sent the veteran two letters which 
requested certain information regarding his claimed marriage 
to S.D.T.  The field examiner related that the veteran never 
responded to the letters.

Documents submitted in November 1998 from a correctional 
institute show that in November 1981 the veteran reported he 
was single.  Other reports from 1984 to 1990 show that he 
listed his next of kin as his brother or he stated that he 
did not have a next of kin.

A November 1998 field examination report shows that a search 
of the veteran's inmate records were made.  It was reported 
that the veteran was incarcerated from November 1981 to 
January 1986, from July 1989 to December 1989, and from May 
1990 to July 1992.  It was also reported that a search of his 
records was negative for any mention of S.D.T.  She was not 
listed as a friend, visitor, or common law spouse.  The only 
person listed was the veteran's brother.

In a November 1998 statement, S.D.T. described her former 
relationship with the veteran.  She stated that she moved to 
Rhode Island in the fall of 1975.  She stated that the 
veteran lived with her for a period, possibly beginning in 
the fall of 1976.  She stated that in 1977 or 1978 they 
brought a house together under their own (separate) names and 
that they were both responsible for the mortgage payments.  
She stated they were a couple until September or November 
1980, when their relationship ended.  She stated that while 
they lived together, the veteran would sometimes introduce 
her to people he knew "as his wife but we did not even have a 
marriage ceremony."  She stated that she made light of the 
introductions because it never mattered to her in terms of 
her job, driver's license, bills, credit cards, etc.  She 
stated she was not dependent upon his financial support, but 
they did contribute together towards their mortgage and 
monthly bills.  She stated that there was only one occasion 
where she introduced herself as the veteran's wife and that 
was during the veteran's family reunion in Maryland.  She 
stated she believed she signed the guest book as S.T. but she 
stated she did so "just for fun."  She related that she had 
never signed any legal document with anything other than her 
own name.

In November 1998, the veteran's prior attorney submitted a 
letter indicating that in approximately 1982 she represented 
the veteran.  She stated that the only record she had 
available was a statement she filed on the veteran's behalf 
with the Rhode Island Supreme Court.  She noted that it was 
the veteran's position throughout the proceedings that he and 
S.D.T. were common-law married and that they held themselves 
out to their families and to the community as such.  She 
stated that while there was not a unanimous consensus, the 
veteran and several members of his family testified to a 
judge and jury that the veteran and S.D.T. held themselves 
out as married for the preceding several years.  In addition 
to her statement, the attorney submitted a copy of the pre-
briefing statement of the veteran.  The statement was 
submitted to the court in August 1982.  One of the issues 
reported to be raised on appeal was that the veteran moved to 
dismiss the assault with a deadly weapon charge on the 
grounds that the Family Court had exclusive jurisdiction.  
The statement noted that the veteran was charged with three 
offenses against the property or person of S.D.T: burglary, 
assault with a deadly weapon, and assault with intent to 
murder.  After a trial, he was convicted of burglary and 
assault with a deadly weapon, and a lesser-included offense 
of assault with a deadly weapon.  She noted that after a new 
trial was denied on January 1982, the veteran was sentenced 
in March 1982 to ten years, with five suspended, for 
burglary; the same for the first assault with a deadly 
weapon; and the sentenced was deferred on the second assault 
with a deadly weapon.  The statement of the facts indicated 
that the veteran and S.D.T. lived together in Providence for 
many years, and that their relationship spanned eleven years 
altogether.  The veteran contended they were common law 
married, each having represented the other as his or her 
spouse, and S.D.T. having used the veteran's last name on 
numerous occasions.  Several witnesses from the veteran's 
family testified that within the preceding few years they had 
been led to believe by the veteran and S.D.T. that they were 
married.  The veteran's aunt and uncle testified that they 
let the two stay together in their home only after being told 
that they were married.  S.D.T. denied entering into a common 
law marriage with the veteran.  S.D.T. admitted to owning a 
house with the veteran in Providence.  
S.D.T. stated that in the early fall of 1980 she moved alone 
from the house and into an apartment.  She admitted that the 
veteran would stay at her place approximately two days a 
week.

II.  Analysis

The file shows that the evidence has been extensively 
developed, and the notice and duty to assist provisions of 
the Veterans Claims Assistance Act of 2000 (Pub. L. No. 106-
475, 114 Stat. 2096 (2000)) have been satisfied.

In February 1995, the veteran filed a claim for additional VA 
Chapter 31 vocational rehabilitation benefits based on 
allegedly having a common law wife (S.D.T.) as a dependent.  
He has never alleged being married to S.D.T. as a result of a 
formal ceremony.  He claims that he and S.D.T. entered into a 
common law marriage while they lived together as husband and 
wife from 1975 to 1980 in Rhode Island.  

For VA benefit purposes, the term "spouse" means a person 
of the opposite sex who is husband or wife of the veteran and 
whose marriage is valid under the law of the place where the 
parties reside at the time of the marriage or the law of the 
place where the parties resided when the rights to benefits 
accrued.  38 U.S.C.A. §§ 101(31), 103(c); 38 C.F.R. 
§§ 3.1(j), 3.50.

Proof of marriage, for VA benefits purposes, in jurisdictions 
where marriages other than by ceremony are recognized, will 
consist of the affidavits or certified statements of one or 
both of the parties to the marriage, if living, setting forth 
all of the facts and circumstances concerning the alleged 
marriage, such as the agreement between the parties at the 
beginning of their cohabitation, the period of cohabitation, 
places and dates of residences, and whether children were 
born as the result of the relationship.  This evidence should 
be supplemented by affidavits or certified statements from 
two or more persons who know as the result of personal 
observation the reputed relationship which existed between 
the parties to the alleged marriage including the periods of 
cohabitation, places of residences, whether the parties held 
themselves out as married, and whether they were generally 
accepted as such in the communities in which they lived.  38 
C.F.R. § 3.205(a)(6).

The Board notes that the state of Rhode Island permits common 
law marriages.  Consequently, the VA will recognize any 
adequately proven valid common law marriage arising out of 
Rhode Island.  In Rhode Island a common law marriage must be 
substantiated by clear and convincing evidence that: 1) the 
parties agreed and consented to be husband and wife; 2) the 
parties actions were of such a character as to lead others to 
believe that they were married; and 3) there was no legal 
impediment to such marriage.  See Petrarca v. Castrovillari, 
448 A.2d 1286 (1982).  Furthermore, if a veteran desires to 
prove to the VA that he is married at common law, he must 
present detailed documentation as set forth in the cited VA 
regulation.

The determinative question in the instant case is whether the 
evidence shows that the veteran and S.D.T. entered into a 
valid common law marriage while residing in Rhode Island.  
The Board finds that the evidence fails to demonstrate such a 
marriage.  One key element for a common law marriage in Rhode 
Island (to be shown by clear and convincing evidence) is that 
there is mutual agreement and consent between both parties to 
be married as husband and wife.  In the instant case, there 
is no such clear and convincing evidence of an agreement 
between the parties to enter into a common law marriage, and 
in fact the preponderance of the credible evidence is against 
such an agreement.

S.D.T. has clearly indicated that she did not agree to marry 
the veteran and never considered herself to be his wife.

Other circumstantial evidence also is against an agreement by 
the parties to be married.  Some of the evidence reflects 
that the veteran has claimed to be married only when he is 
able to receive some type of benefit (e.g., monetary gain or 
for the purpose of having criminal charges dismissed).  At 
all other times, he failed to acknowledge or denied having a 
wife.  For instance, medical reports from the mid 1970s 
through the 1980s show that the veteran reported living with 
several women, and often living with 2 to 3 women at a time.  
The veteran's inmate records show that he was incarcerated 
from 1981 to 1986, during part of 1989, and from 1990 to 
1992.  None of the inmate records listed S.D.T. as a friend, 
visitor, or common law spouse.  The veteran's brother at 
times was listed as the veteran's next of kin; otherwise, the 
veteran stated he did not have a next of kin.  In addition, a 
1981 document from the correctional institute shows that the 
veteran reported he was single.  

On a 1992 VA application for rehabilitation benefits, the 
veteran stated that he did not have a spouse.  An undated 
financial report completed sometime after 1997 shows that the 
veteran reported that he was not married.  The Board notes 
that the veteran never responded to a 1998 request for past 
tax returns showing that S.D.T. was listed as his wife.  
Although the veteran and S.D.T. purchased a house together, 
they purchased the house as joint tenants (in their own 
separate names) and not as tenants by the entirety (which is 
more common when the purchasers are married).  Moreover, the 
Board notes that the veteran has not presented any detailed 
evidence as to when (the exact date) and under what 
circumstances he and S.D.T. entered into a common law 
marriage.  He has never stated that either he or S.D.T. made 
an offer to the other to enter into marriage, and that the 
other party agreed.  There is no credible evidence of a 
mutually agreed contract of marriage during the time they 
lived together in Rhode Island.  

With respect to S.D.T., the file indicates that she has never 
considered herself to be common law married to the veteran.  
In a legal proceeding in 1982, she denied entering into a 
common law marriage with the veteran.  In 1998 she again 
denied entering into a common law marriage with the veteran.  
She indicated that although they lived together and brought a 
house together, she had not married the veteran, as she never 
had a marriage ceremony.  She listed several reasons for why 
she did not consider herself to be married to the veteran, 
such as not formally changing her name, paying her own bills, 
etc.  Although she acknowledged signing a guest book using 
the veteran's name and introducing herself as the veteran's 
wife on one occasion, she, in essence, stated that she never 
believed she was actually married to the veteran. 

Statements from family members to the effect that the veteran 
and S.D.T. were married or held themselves out to be married 
are of little probative value in the face of the evidence 
showing that the parties themselves had no agreement to enter 
into a common law marriage.  

In sum, the veteran and S.D.T. never had a ceremonial 
marriage, and they also never had a valid common law 
marriage.  The elements of a common law marriage in Rhode 
Island (including the element of mutual agreement and consent 
to be married as husband and wife) are not shown by clear and 
convincing evidence as required by state law (in fact, the 
weight of the credible evidence is against establishing the 
elements for such a marriage).  The Board finds that the 
preponderance of the evidence is against finding that S.D.T. 
is the spouse of the veteran for VA benefits purposes.  Thus 
the benefit-of-the doubt doctrine is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

S.D.T. is not the spouse of the veteran for VA benefits 
purposes, and the veteran's appeal is denied.


		
	L. W. TOBIIN
	Member, Board of Veterans' Appeal

 

